In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0684V
                                          UNPUBLISHED


    BONNIE MAHAYNI,                                             Chief Special Master Corcoran

                          Petitioner,                           Filed: November 13, 2019
    v.

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu) Vaccine; Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION ON JOINT STIPULATION 1

       On May 15, 2018, Bonnie Mahayni filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
September 7, 2017. Petition at 1; Stipulation, filed November 13, 2019, at ¶¶ 2, 4.
Petitioner further alleges that the vaccine was administered in the United States, that
she suffered the residual effects of her injury for more than six months, and there has
been no prior award or settlement of a civil action for damages on her behalf as a result
of her condition. Petition at 1, 5-6; Stipulation at ¶¶ 3-5. “Respondent denies petitioner
sustained a Table SIRVA; denies that the flu vaccine caused petitioner’s alleged right


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means it will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invas ion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
shoulder injuries, or any other injury; and further denies that her current disabilities are a
sequela of a vaccine-related injury.” Stipulation at ¶ 6.

        Nevertheless, on November 13, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $40,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFF[CE OF SPECJAL MASTERS

·••*••··••*•*•~*••·-·····
                                               *
BONNIE MAHAYNI,                                •
                                               •
        Petitionor,                            *
                                               Ill

v.                                             "..     No. I S.684V (ECF)
                                                       CHIRP SP.EClAL MASTBR
                                               "       BRIAN H. CORCORAN
SF..CRETARY OF HEALTH                          *
AND HUMAN SERVJCIS,                            •
        Respondent                             *
·•~***~**•*•*~-•~«$¢*~*~•

                                          $'fIPUL~'.n~
       The partie., hereby stipulate to the following mauers:

        I. Pttitionerflled a petition for vaccine compensation undertbe National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-J0 to 34 (the ..Vaccine Program"). The petition

se&l2017, and 1urther alleges that she ~uffered the resjdual effcccs ofthis injury for more than aix.

monthi.

        5. Petitioner represents that thcr~ has been no prior award or settlement of a civil action

for damage.11 on ber behalf u a result of her conditi~ r 42 U.S.C. § 300aa-15{g), jncludilli State compensation programs, insurance policies,

Federal or State health benefits programs (athe1· than Title XIX oftlw Social Security Act (42

U.S.C. § I196 et seq.)), or entities that provide health serviet.l8 on a prepaid bagi,.

        11. Payment 1nadt pumiont to parapph 8 of this Stip~latioo and any amounts awlll'ded

pur&Uant to pa1·agraph 9 will be made in a~dam:e with 42 U.S.C. § 300aa-l 5(i), subject to the

availability of sufficient statutory funds.

        12. The parties end their attorneys further agree and stipulate that, e,r.cept for any award

for anomoy's fees and Jitisation oosts, and paat \lDreimbwsed txpc::na(¾'I, the money provided

pllrniant to thi.& Stipulation will be used ooleJy for the benefit of petitioner as contemplated by a

etrict conatructlon of42 U.S.C. § 300aa-1S{a) and (d), and subject ro the conditions of 42 U.S.C.

§ 300aa-l5(g) and (h).

        13. ln return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity. and on behalf of her heir,, executors, administrators. &uccessors, and a8Sisns,

does forever irrevocably and unconditionally releas~, acquh and discharge the Unired Stutes and

the Seccetwy of Health. and Human Services from any and all actions or causes of action

(includifl8 agreements, judgments, claims, datru1sea, loss of services. expenses 1md aU demands

of whatever kind or nature) that bave been brought, could have been brought, or could be timely

broughc in the.United States Court of Fed0ral Claims, under tho National Va~jnc Injury

Compensation Program, 42 U.S.C. f 300aa-l0 et seq., on account of, or in any way growing out

of, any and all known or unknow.n, suspected or unsuspected personal i1tjuriea to or dea1h of

petitioner resulting from, or alleged to have r~ulted from, the flu vaccination admmistered on or

about Septtmber 7, 2017, as aJleged by petitioner in ll petition for vaccine compen:iation filed on

or about May IS, 2018, in the United States Court of Federal Claims as petition No. l8-684V.


                                              Page3of5
         14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalfof either or both ofthe parties.

         IS. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fail• to enter jud~t in

confonnlty with a decision that is in complete ~Qnformity with the terms of this Stipulation, then

me parties' settlement and this Stipulat.ion shall be voidable at tho sole discretion of either party. ·

         16. This Stipulation oxprea.,es a full and comple~ negotiated settletnont of liability and

damages claimed under the National Childhood Vaccint Injury Acr of 1986, as amended, ~ t

H   otherwise noted in paragraph 9 above. There is absolutely no agreement on the _pa,1 of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further ugree and und~rstand that the award described in this

Stipulation may reflect a compromise ofabe parties' respective positions as to JiabiHty and'or

amount of damages, and further, that a chan1e in the nature of the injury or condition or in the

items of compc:.nsation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the·

Secretary ofHealth and Human Services that the flu vaccine caused pelitioner's alleged right

shoulder iajuries, or any other injury or any of her current dilUAbilities.

        18. All rishts and obligation$ of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, succ:essors. and/or assigns.

                                      END OF STIPULATION




                                             Page4of5
Respectfully submitted.


PETITIONER:



~
ATTORNEY OF RECORD FOR                              AUfflOIUZED REPRESENTATIVE
PETITIONER:                                         OF THE ATTORNEY GENERAL:



                     ,ESQ.
                                                    .,._____ __
                                                        ffl
                                                             (_L___
                                                                _ _      ___.:::;..,._

                                                                 NB E. REEVES
                                                    D         Director
                                                    Torts Branch
                                                    Civil Division
                                                    U.S.DepartmentofJusricc
                                                    P. 0. Box. 146
                                                    Benjamin Ftanklin Station
                                                    Wahington, O.C. 20044-0146


AUTHORIZED .REPIUtSENTATIV.E OF                     ATTORNEY OF RECORD FO.R
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

 Wt/Ads~tf!.,t,,
TAMARA OV£RBY
Acting Director, Division of Injury
Compensatioo Programs
Healthcare Sysrems Bureau
                                                    &«tftf
                                                    Senior Trial Coun$el
                                                    Torts Branch, CMl Division
                                                    U.S. Department of Justice
Health Resources and Ser\lices Adrnini,mation       P.O. Box 146
U.S. Depanment of Health                            Benjamin Franklin Station
a.ad Humso Services                                 Washington, D.C. 20044--0146
5600 Fishers Lane                                   Tel: (202) 616•4122
Parkl~ Building. Stop-08Nl46B
Rockville, MO 20857




                                         PageSof5